Citation Nr: 0736047	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  06-33 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than November 29, 
1995, for service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from July 1973 to July 1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Milwaukee, 
Wisconsin.

The veteran testified at a Travel Board hearing in September 
2007 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

The appeal was remanded in May 2007 so that the veteran's 
hearing could be scheduled.  The RO returned it to the Board 
for further appellate review after the hearing was held.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran's claim for service connection for an 
acquired mental disorder was received by the RO on November 
29, 1995.


CONCLUSION OF LAW

The requirements are not met for an effective date earlier 
than November 29, 1995, for service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.151, 
3.155, 3.400 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Although the veteran's claims were received prior to the 
enactment of the VCAA, the Act is applicable to his claims, 
as they were pending before VA and not final on the effective 
date of the Act.  See 66 Fed. Reg. 45,629 (August 29, 2001); 
VA O.G.C. Prec. Op. No. 7-2003 (November 19, 2003).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.

In an even more recent precedent decision, however, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), the Court limited this 
holding in Dingess to situations where service connection was 
granted and the disability rating and effective date assigned 
prior to the enactment of the VCAA.  Although the veteran's 
claim was received prior to the enactment of the VCAA, 
service connection was not granted, and an initial rating 
assigned, until after the Act's effective date.  Thus, as 
here, this did not occur until after the VCAA's enactment, 
the veteran is entitled to a full content-compliant notice 
prior to the final adjudication of his claim.

This was accomplished via a July 2006 RO letter that informed 
the veteran of all elements of VCAA notice and assistance, 
including what information is needed to support downstream 
claims for an increased rating or an earlier effective date.  
Further, the veteran's claim was reviewed on a de novo basis 
after issuance of the letter, as shown in the October 2006 
Statement of the Case (SOC).  Thus, VA's duty to notify in 
this case has been satisfied, and any timing-of-notice error 
was fully cured and rendered harmless.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

The record also reflects that VA has met its duty to assist 
the veteran with the development of his claim, in that 
reasonable efforts were exerted to obtain relevant records 
adequately identified by the veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file consists of his service medical records and post-
service medical records and examination reports, VA treatment 
records from the facilities identified by the veteran, 
private treatment records from the providers identified by 
the veteran, and the transcript of his hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain.  There is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to him.  Thus, any such error is harmless and does not 
prohibit consideration of his appeal on the merits at this 
juncture.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Governing Law and Regulation

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(a).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C. 5101(a); 38 
C.F.R. § 3.151(a).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  The informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim. 38 C.F.R. § 3.155(a).


Procedural Background

A February 2002 rating decision granted service connection 
for an acquired mental disorder, effective February 1997.  
The decision was premised on clear and unmistakable error 
(CUE) in a July 1997 rating decision that denied entitlement 
to service connection.  The veteran submitted a timely appeal 
of the assigned effective date and initial rating.  The June 
2002 rating decision determined the February 2002 decision 
contained CUE, and assigned the currently assigned effective 
date of November 29, 1995, the day the veteran's claim was 
received, and also increased the initial rating to 100 
percent, effective the same date.  The veteran continued his 
appeal, and the November 2005 rating decision denied 
effective dates earlier than November 29, 1995.  The veteran 
perfected his appeal of that determination.

Analysis

In his written submissions and testimony at the hearing, the 
veteran asserts essentially that since-in his view, he was 
disabled when he was administratively discharged from active 
service in 1976, his effective date should date from then.  
He also asserted that he was continuously filing paperwork in 
Madison, WI, and that he filed a claim earlier than 1995.  
Transcript, pp. 6, 9-10.

The state of the claims file shows the preponderance of the 
evidence to be compellingly against the veteran's claim.  The 
veteran in fact received treatment, inpatient and outpatient, 
from VA beginning in 1976 shortly after his separation from 
active service.  But there is absolutely no record of his 
having filed a claim for service connection.  A report of 
medical treatment cannot serve as an implied claim for 
service connection-but only as in implied claim for an 
increased rating for a disability already service-connected.  
See 38 C.F.R. § 3.157.  Thus, the records of his VA treatment 
in 1976 - 1977 did not serve as an informal claim for which 
the RO would have been responsible to provide the necessary 
forms for a formal claim.

Insofar as a claim is concerned, the earliest record of the 
veteran having filed for a benefit is July 1995, when he 
applied for a nonservice-connected pension.  The essence of a 
claim for pension is that the claimant is unable to work due 
to disabilities both related to service and nonservice-
connected, whereas a claim for compensation is necessarily 
predicated on an assertion that the disability in question is 
in fact causally related to service.  At that time, he gave 
no indication whatsoever that he was filing a claim for 
service connected compensation.  In accordance with the 
form's instructions, he skipped items 19 and 20 (but 
completed item 21) if he were not filing a claim for 
compensation for service-connected disability.  

It was not until November 29, 1995, that the veteran's claim 
for service connection was received.  The Board acknowledges 
the veteran's opinion that he was disabled when he was 
separated from active service, and his belief he filed 
earlier claims.  Such belief is wholly unsupported by any 
objective evidence.  The Board must decide his appeal on the 
state of the record, and the claims file clearly shows his 
claim was not received until November 29, 1995.  Thus, his 
effective date was assigned in accordance with applicable law 
and regulation.  So the Board has no choice but to deny his 
claim for an earlier effective date.  38 C.F.R. § 3.400.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an effective date earlier than November 29, 
1995, for service connection for an acquired psychiatric 
disorder is denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


